COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-120-CR
 
SHAUN MICHAEL LEACH           
           
           
           
           
           
APPELLANT
V.
THE STATE OF TEXAS           
           
           
           
           
           
        STATE
----------
FROM THE 367TH DISTRICT COURT OF DENTON
COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered the appellant's
"Motion For Dismissal Of Appeal." The motion complies with rule
42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a). No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal. See id.; Tex. R. App. P.
43.2(f).
 
                                                                       
PER CURIAM
 
PANEL D: LIVINGSTON, DAUPHINOT, and
HOLMAN, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: April 24, 2003

1.  See Tex. R. App. P. 47.4.